DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Newly submitted claims 19-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Invention originally claimed (classified in G06F1/24) and claims 19-26 (drawn to a method, classified in G05B19/05) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the process for using the product as claimed can be practiced with another materially different product that does not require ‘a sequencer comprising: a first AND gate comprising: a first input terminal coupled to the first output terminal of the PoR stage; a second input terminal; and an output terminal; a second AND gate comprising: a first input terminal coupled to the second output terminal of the PoR stage; a second input terminal; and an output terminal; a third AND gate comprising: a first input terminal coupled to the third output terminal of the PoR stage; a second input terminal; and an output terminal; and/or an OR gate comprising: a first input terminal coupled to the output terminal of the first AND gate; a second input terminal coupled to the output terminal of the second AND gate; a third input terminal coupled to the output terminal of the third AND gate; and an output terminal’, for example; and/or the product as claimed can be used in a materially different process of using that product, not requiring thereafter, updating a voltage threshold of the set of voltage detectors; and thereafter, unmasking the set of power OK signals based on the set of mask signals, for example.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and 
the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,734,993 in view of Konstadinidis et al. (US 2011/0291630). Claims 1-20 of U.S. Patent No. 10,734,993 discloses claim 11 except the logical gates are AND gates and a power on reset (POR) stage and an input terminal. However, Konstadinidis discloses the features (see discussion in the rejection sections). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by claims 1-20 of U.S. Patent No. 10,734,993 in accordance with the teaching of Konstadinidis in order to utilize well-known AND gates to mask power signals.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstadinidis et al. (US 2011/0291630).

Regarding claim 10, Konstadinidis discloses a circuit [e.g. figs. 1-4/7-8] comprising: a power on reset (PoR) stage [e.g. 104/106 (many ways to be considered as a power on reset (PoR) stage, for example, used to reset OR/AND gates to logic Low)] comprising: a set of voltage level detectors [e.g. 204a, 208a; 204b, 208b; 204c, 208c;… fig. 2 or similarly detector cells in fig. 3]; an input terminal [e.g. left input of 204a/Vdd input fig. 2/input of 108]; a first output terminal [see output terminals 106] coupled to the set of voltage level detectors to provide a first power OK signal; a second output terminal [see output terminals 106] coupled to the set of voltage level detectors to provide a second power OK signal; and a third output terminal [see output terminals 106] coupled to the set of voltage level detectors to provide a third power OK signal; and a sequencer [e.g. 112] comprising: a first AND gate [e.g. a first 404] comprising: a first input terminal coupled to the first output terminal of the PoR stage to receive the first power OK signal; a second input terminal to receive a first mask signal [see output terminals 114]; and an output terminal; a second AND gate [e.g. a second 404] comprising: a first input terminal coupled to the second output terminal of the PoR stage to receive the second power OK signal; a second input terminal to receive a second mask signal [see output terminals 114]; and an output terminal; a third AND gate [e.g. a third 404] comprising: a first input terminal coupled to the third output terminal of the PoR stage to receive the third power OK signal; a second input terminal to receive a third mask signal [see output terminals 114]; and an output terminal; and an OR gate [e.g. 408] comprising: a first input terminal coupled to the output terminal of the first AND gate; a second input terminal coupled to the output terminal of the second AND gate; a third input terminal coupled to the output terminal of the third AND gate; and an output terminal [e.g. the output of the OR gate], wherein: the sequencer is configured to de-assert a reset signal [e.g. the signal (e.g. 110/ output of 804 fig. 8) to reset frequency to 0 (disabled) or lower frequency, see at least paras. 0027, 0040] based on each of the first power OK signal, the second power OK signal, and the third power OK signal; and the first mask signal, the second mask signal, and the third mask signal are configured to inhibit [e.g. when the output signal of 408/804 is 0] a response of the reset signal during an update of a voltage threshold [see at least paras. 0024, 0040-0044, figs. 5, 9 and 10] of the set of voltage detectors.

Regarding claim 11, Konstadinidis discloses the circuit of claim 10, the sequencer further comprising: a logical NOT operator [e.g. 204 a/../204n] comprising: an input terminal coupled to the output terminal of the OR gate [e.g. via 204, 208, 404, 408]; and an output terminal; and a fourth AND gate [e.g. a fourth 404/804] comprising: a first input terminal coupled to the output terminal of the logical NOT operator [e.g. via 404, 408]; a second input terminal; and an output terminal.

Regarding claim 12, Konstadinidis discloses the circuit of claim 11, the sequencer further comprising reset logic [e.g. 804, reset output to L/H or see claim 14] coupled to the output terminal of the fourth AND gate and configured to provide the reset signal.

Regarding claim 13, Konstadinidis discloses the circuit of claim 12, the sequencer further comprising timers [e.g. system clock/accumulator (a counter)] coupled to the reset logic.

Regarding claim 14, Konstadinidis discloses the circuit of claim 13, wherein the reset logic is configured to: calculate new thresholds for a voltage monitoring circuit [e.g. 108/416/412/516/512] based on a signal at the output terminal of the fourth AND gate; and apply the new thresholds for the voltage monitoring circuit to the voltage monitoring circuit.

Regarding claim 15, Konstadinidis discloses the circuit of claim 14, the sequencer further comprising a programmable power supply [e.g. programmable reference voltage] coupled to the reset logic.

Regarding claim 16, Konstadinidis discloses the circuit of claim 14, wherein the timers are configured to cause to wait a delay [see at least para. 0041] after determining that a new voltage setting is required before applying the new thresholds.

Regarding claim 17, Konstadinidis discloses the circuit of claim 11, wherein the second input terminal of the fourth AND gate is configured to receive an external reset signal [e.g. an output signal not generated by 112/output of another SLICE to reset AND gate to L/H].

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Regarding claims 1-18, applicant argues on page 8 that ‘compared to the recited sequencer, the cited portions of Konstadinidis do not disclose that the comparator 112 provides or is involved in providing a reset signal. Thus, the comparator 112 is not "configured to de-assert a reset signal based on each of the first power OK signal, the second power OK signal, and the third power OK signal" as the recited sequencer is.’
However, Konstadinidis disclose the sequencer [e.g. 112] is configured to de-assert a reset signal [e.g. the signal (e.g. 110/ output of 804 fig. 8) to reset frequency to 0 (disabled) or lower frequency, see at least paras. 0027, 0040] based on each of the first power OK signal, the second power OK signal, and the third power OK signal. Also see the rejection section discussed above.
In addition, applicant argues on pages 8-9 that ‘the amended claims recite that the AND gates of the sequencer are configured to receive a power OK signal and a mask signal. Whichever of Konstadinidis's voltage measurement signal 106 or reference signal 114 could be construed to be a power OK signal, the other of Konstadinidis's signals is not a mask signal in the manner now recited. For example, neither the voltage measurement signal 106 nor the reference signal 114 is "configured to inhibit a response of the reset signal during an update of a voltage threshold of the set of voltage detectors."’
However, Konstadinidis disclose the first mask signal, the second mask signal, and the third mask signal are configured to inhibit [e.g. when the output signal of 408/804 is 0] a response of the reset signal during an update of a voltage threshold [see at least paras. 0024, 0040-0044, figs. 5, 9 and 10] of the set of voltage detectors. Also see the rejection section discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842